Citation Nr: 1211441	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  05-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis.

2.  Entitlement to a compensable evaluation for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975 and from April 1976 to November 1979.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

The Veteran served on two separate periods of service.  He enlisted on May 15, 1972 and was discharged under honorable conditions on May 23, 1975.  The Veteran re-enlisted on April 6, 1976 and was discharged on November 21, 1979 under other than honorable conditions, which by a June 1980 Administrative Decision was determined to constitute a statutory bar to VA benefits.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(b) (2011).  As the Veteran had had honorable service during the period from May 1972 to May 1975, this is the only period which qualifies as active duty service for VA purposes.

The reopened issue of entitlement to service connection for sinusitis is remanded to the RO.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for sinusitis was last denied in a November 1996 Board decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final November 1996 Board decision raises a reasonable possibility of substantiating the issue of entitlement to service connection for sinusitis.

3.  The March 2005 VA audiological examination revealed Level I hearing acuity, bilaterally. 

4.  The December 2010 VA audiological examination revealed Level I hearing acuity, bilaterally. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the Board's November 1996 decision, and the Veteran's claim for service connection for sinusitis is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for a compensable evaluation of left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis, the Board is granting in full the benefits sought on appeal by reopening the claim.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

With respect to the issue of entitlement to a compensable evaluation for service-connected left ear hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  Id. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's February 2005 and May 2008 letters advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's May 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has provided the Veteran with multiple VA audiological examinations to determine the current severity of his left ear hearing loss.  See 38 C.F.R § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA examinations obtained were adequate as they provide sufficient detail to determine the severity of the Veteran's left ear hearing disability.  The VA examiners discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspect of his disability.  See Barr, 21 Vet. App. at 312.  Although the December 2010 VA examiner indicated that the Veteran's claims file was not available for review, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disability is of primary concern.  As it would not change the objective and dispositive findings made during the VA examination, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  Further, the VA audiological examinations reflect the Veteran's complaints of difficulty hearing and understanding especially at work.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  In addition, the Veteran has neither advanced an argument that the audiological examination was deficient in any respect, nor that he was prejudiced thereby.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

New and Material Evidence

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A November 1996 Board decision denied the Veteran's claim for service connection for sinusitis on the basis that the competent evidence did not establish that chronic sinusitis was related to any incident during the Veteran's first period of service.  The November 1996 Board decision was not appealed and that decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.104 (2011).

Because the November 1996 Board's decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, in a May 2005 rating decision, the RO determined that new and material evidence had not been presented to reopen the Veteran's claim for service connection for sinusitis.  Such a decision, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

Evidence received since the Board's November 1996 decision includes VA treatment records, dated from June 1993 through October 2009; VA examination reports, dated in March 2005 and December 2010; private treatment records, dated in May 1998, December 2002 and August 2005; and a March 2005 letter from the Veteran's spouse.  All of the evidence received since the Board's November 1996 decision is "new" in that it was not of record at the time of the November 1996 decision.

In addition, the evidence of record received since the Board's November 1996 decision includes lay evidence as to the onset of the Veteran's sinus symptoms, currently diagnosed as chronic sinusitis.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that the evidence received in support of a claim to reopen is presumed credible for the purposes of reopening the claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion).  In the October 2005 VA treatment report, the Veteran stated that his chronic sinus problems dated back to 1972.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

Thus, the evidence received since the Board's November 1996 decision includes evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for sinusitis.  Therefore, the evidences raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As such, the Veteran's claim of entitlement to service connection for sinusitis is reopened.

Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection for bilateral hearing loss was granted in an August 2007 rating decision and a noncompensable disability rating was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective from July 24, 2006.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

In March 2005, the Veteran reported that he had difficulty distinguishing different ringing sounds and understanding others at work.

In a March 2005 statement, the Veteran's spouse reported that the Veteran had difficulty hearing her and distinguishing between different ringing sounds.  She stated that the Veteran listened to the television and the radio at a very high volume.

The Veteran was afforded a VA audiological examination in March 2005.  The VA examiner stated that the claims file was reviewed.  The Veteran complained of difficulty hearing and understanding when giving instructions to his workers on the job.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
25
20
LEFT
5
5
15
55
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 16 decibels in the right ear, and 31 decibels in the left ear.  Speech recognition ability was 92 percent, bilaterally, using the Maryland CNC word lists.  The diagnoses were hearing sensitivity within normal limits between 500 to 4000 Hertz in the right ear, and moderate sensorineural hearing loss between 3000 and 4000 Hertz in the left ear.

The record includes an August 2005 private audiological evaluation report; however, this report did not include a controlled speech discrimination test (Maryland CNC) which is required for evaluating hearing impairment under 38 C.F.R. § 4.85.

The Veteran underwent another VA audiological examination in December 2010.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
50
LEFT
5
10
30
55
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 29 decibels in the right ear, and 41 decibels in the left ear.  Speech recognition ability of 96 percent in the right ear and 92 percent in the left ear was noted, using the Maryland CNC word lists.  The diagnoses were a mild to moderately severe sensorineural hearing loss at 3000 to 8000 Hertz in the right ear, and a mild to severe sensorineural hearing loss 2000 to 8000 Hertz in the left ear.

Applying the March 2005 results to the Rating Schedule reveals a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for left ear hearing loss under Diagnostic Code 6100.  Neither Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86(a).

Applying the December 2010 results to the Rating Schedule reveals a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86(a).

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  Thus, based on the audiometric findings of record, and with consideration of staged ratings, a noncompensable evaluation is warranted during the entire appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his currently assigned disability rating for left ear hearing loss inadequate.  The Veteran's service-connected left ear hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology for left ear hearing loss.  As demonstrated by the evidence of record, the Veteran's hearing loss disability in the March 2005 VA audiological examination was manifested by Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  The December 2010 VA audiological examination revealed Level I, bilaterally.  Id.  When comparing this disability picture with the criteria contemplated by the Rating Schedule, the Board finds that the Veteran's hearing impairment is adequately contemplated by the current disability rating for his service-connected left ear hearing loss.  Higher ratings are provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a compensable evaluation, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

New and material evidence having been submitted to reopen the claim of service connection for sinusitis, the claim is reopened, and to this extent only, the appeal is granted.

A compensable evaluation for service-connected left ear hearing loss is denied.


REMAND

The Veteran is seeking service connection for sinusitis.  He attributes this disorder to his honorable period of active duty service from May 1972 to May 1975.  Indeed, the Veteran's service treatment records during this period reflect multiple complaints of sinus problems.  Specifically, an October 1972 service treatment report noted mild nasal mucosa swelling on physical examination.  A November 1973 service treatment report noted nasal congestion.  A March 1975 service treatment report noted "rhinitis."

After separation from service, the medical evidence of record shows continuing complaints and treatment for the Veteran's sinus condition, which has been variously diagnosed as sinusitis, allergic rhinitis, or chronic nasal congestion/obstruction since as early as in September 1981.

However, no medical opinion was obtained in this case as to the etiology of the Veteran's current sinusitis.  The Board therefore finds that a remand is required to obtain an opinion as to whether any degree of the Veteran's current sinusitis is related to his honorable period of service alone.  See Colvin, 1 Vet. App. at 175 (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination); see also McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his sinus disorder since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the etiology of his current sinus disorder.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following examination of the Veteran, a review of his pertinent medical history, and his statements regarding observable symptomatology, the examiner must provide an opinion as to whether the Veteran's currently diagnosed sinus disorder had its clinical onset during the Veteran's honorable period of service from May 1972 to May 1975, or is otherwise related to, or consistent with, that period of active duty.

A complete rationale for all opinions must be provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


